                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JAMES MCALPHIN                                                                  PLAINTIFF

v.                             Case No. 5:15-cv-00214 KGB

DENNIS CARNES                                                                 DEFENDANT

                                         JUDGMENT

       This matter came for trial by jury on the 29th day of January, 2019. Plaintiff James

McAlphin appeared with his attorney Mark H. Allison. Defendant Dennis Carnes appeared with

his attorneys William C. Bird, III, and LaKesia Rhea Morrison. All parties announced ready for

trial. A jury of twelve was selected and sworn.

       On January 31, 2019, the jury returned a verdict as follows:
                                          VERDICT

Note:         Complete Question 1 by writing in the name required by your verdict. After you
              have done so, please have the foreperson sign and date your response to Question
              1 and proceed to Question 2.



Question 1:   On plaintiff James McAlphin’s state law claim against defendant Dennis Carnes as
              submitted in Instruction No. 4, we find in favor of



                                    Defendant Dennis Carnes
              Plaintiff James McAlphin          or      Defendant Dennis Carnes



                                                             /s/ Bennie Lackie
                                                            Foreperson

Dated: January 31, 2019




                                               2
Note:         Complete Question 2 if you found in favor of plaintiff James McAlphin in response
              to Question 1. After you have done so, please have the foreperson sign and date
              your response to Question 2 and proceed to Question 3. If you found in favor of
              defendant Dennis Carnes in response to Question 1, please do not respond to
              Question 2 and instead proceed to Question 3.



Question 2:   We, the jury, find that plaintiff James McAlphin has proved by a preponderance of
              the evidence on his state law claim that defendant Dennis Carnes’ conduct was:

                                    Negligent

                                    Malicious

              (Please put an “X” by either negligent or malicious)




                                                            _____________________________
                                                            Foreperson

Dated: ___________________




                                                3
Note:         If you find in favor of plaintiff James McAlphin in response to Question 1, then
              you should answer Question 3. After you have done so, please have the foreperson
              sign and date your response to Question 3 and proceed to Question 4. If you found
              in favor of defendant Dennis Carnes in response to Question 1, please do not answer
              Question 3 and instead proceed to Question 4.


Question 3:   On defendant Dennis Carnes’ claim of immunity as set forth in Instruction No. 10,
              has defendant Dennis Carnes proved by the preponderance of the evidence that he
              is not covered by liability insurance for the acts or omissions alleged in this case?


                     ____________ Yes


                                      No


              (Please put an “X” by either “Yes” or “No”)




                                                            _____________________________
                                                            Foreperson

Dated: ___________________




                                                4
Note:         Complete Question 4 by writing in the name required by your verdict. After you
              have done so, please have the foreperson sign and date your response to Question
              4 and proceed to Question 5.



Question 4:   On plaintiff James McAlphin’s claim against defendant Dennis Carnes, for
              violation of plaintiff James McAlphin’s 42 U.S.C. § 1983 civil rights as submitted
              in Instruction No. 11, we find in favor of



                                     Defendant Dennis Carnes
              Plaintiff James McAlphin          or         Defendant Dennis Carnes



                                                                /s/ Bennie Lackie
                                                               Foreperson

Dated: January 31, 2019




                                                5
Note:         Please complete Question 5 only if the answer to Question 1 or Question 4 is in
              favor of plaintiff James McAlphin. If you answer Question 5, please have the
              foreperson sign and date your answer to Question 5 and proceed to Question 6. If
              you found in favor of defendant Dennis Carnes in response to Question 1 and
              Question 4, do not answer Question 5 and tell the Court Security Officer that your
              deliberations are concluded.



Question 5:   We find plaintiff James McAlphin’s damages as submitted in actual damages
              Instruction No. 14 and nominal damages Instruction No. 15 to be:




              $                     (stating the amount, or, if you find that plaintiff James
              McAlphin’s damages do not have a monetary value, write in the nominal amount
              of One Dollar ($1.00), or, if none, write the word “none”)



                                                           _____________________________
                                                           Foreperson

Dated: ___________________




                                               6
Note:          You may not award punitive damages against defendant Dennis Carnes in response
               to Question 6 unless you have first awarded plaintiff James McAlphin actual or
               nominal damages in response to Question 5 and determined that defendant Dennis
               Carnes’s conduct was malicious or recklessly indifferent as set forth in Instruction
               No. 16. If you complete Question 6, please have the foreperson sign and date your
               answer to Question 6 and then please alert the Court Security Officer that your
               deliberations are concluded. If you do not answer Question 6, please stop and alert
               the Court Security Officer that your deliberations are concluded.



Question 6:    We assess punitive damages as submitted in Instruction No. 16 against defendant
               Dennis Carnes as follows:

               $                       (state the amount, or, if none, write the word “none”)



                                                             _____________________________
                                                             Foreperson

Dated: ___________________




        Judgment is therefore entered in favor of defendant Dennis Carnes and against plaintiff

James McAlphin.

        It is so ordered this 31st day of January, 2019.


                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  7
